                     Mark Choate, AK #8011070
                     Attorney for Plaintiff
                     CHOATE LAW FIRM LLC
                     424 N. Franklin Street
                     Juneau, Alaska 99801
                     Tel: (907) 586-4490
                     Fax: (206) 424-9705
                     Email: lawyers@choatelawfirm.com

                     Amanda Harber, AK #1011119
                     Attorney for Plaintiff
                     49TH STATE LAW LLC
                     P.O. Box 661
                     Soldotna, AK 99669
                     Tel: (907) 420-4290
                     Email: amanda@49thstatelaw.com

                                                     IN THE UNITED STATES DISTRICT COURT

                                                             DISTRICT OF ALASKA


                     ELIZABETH BAKALAR,
                                                                          Case No. 3:19-CV-00025-JWS
                                             Plaintiff,

                     v.

                     MICHAEL J. DUNLEAVY, in his individual AFFIDAVIT OF ELIZABETH BAKALAR
                     and official capacities; TUCKERMAN
                     BABCOCK; and the STATE OF ALASKA,

                                             Defendants.


                     STATE OF ALASKA                                        )
                                                                            ) ss.
                     FIRST JUDICIAL DISTRICT                                )

                                 Elizabeth Bakalar, being duly sworn upon oath, deposes and states:



                     BAKALAR AFFIDAVIT
                     Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025
                     Page 1 of 7




                               Case 3:19-cv-00025-JWS Document 69-4 Filed 07/30/21 Page 1 of 7
Document Id: C16BF4D0-F161-11EB-A6C6-A7091FDBFCF6
                                                                                                       Page 1/7
OnlineNotary.net
                                 1.          I am the plaintiff in this matter and over the age of 18 years. I make this

                     affidavit in support of the Opposition to Motion for Summary Judgment and Cross-Motion

                     for Summary Judgment on my own knowledge and belief.

                                 2.          I was hired by the State of Alaska to work in the Department of Law in

                     2006 as an Attorney III.

                                 3.          I worked for the State of Alaska for over 12 years and for five

                     administrations and seven Attorneys General. I was steadily promoted and was an

                     Attorney V when my employment was terminated.

                                 4.          In 2013, I defended the State in a two-week federal trial brought by Alaska

                     Native individuals and tribes under Section 203 of the federal Voting Rights Act.

                                 5.          In 2014, I defended the Republican Parnell administration in a lawsuit

                     brought by the Alaska Dispatch News under the state Public Records Act.

                                 6.          In 2016, I represented the State in a trial over the 2016 primary election in

                     House District 40.

                                 7.          Over the course of my employment with the State of Alaska, I secured or

                     helped secure favorable decisions for the State from the Alaska Supreme Court and the

                     Ninth Circuit Court of Appeals, including in Hughes v. Treadwell, 341 P.3d 1121 (Alaska

                     2015); State v. Alaska Fisheries Conservation Alliance, Inc., 363 P.3d 105 (Alaska 2015);

                     Bachner Co., Inc. v. State, 387 P.3d 16 (Alaska 2016); Mallott v. Stand for Salmon, 431

                     P.3d 159 (Alaska 2018); Nageak v. Mallott, 426 P.3d 930 (Alaska 2018); Patterson v.

                     Walker, 429 P.2d 829 (Alaska 2018); and Raymond v. Fenumiai, 580 F. App’x. 569 (9th



                     BAKALAR AFFIDAVIT
                     Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025
                     Page 2 of 7




                               Case 3:19-cv-00025-JWS Document 69-4 Filed 07/30/21 Page 2 of 7
Document Id: C16BF4D0-F161-11EB-A6C6-A7091FDBFCF6
                                                                                                                             Page 2/7
OnlineNotary.net
                     Cir. 2014). I briefed and argued Reynolds-Rogers v. State, Dep’t of Health and Social

                     Services, 436 P.3d 469 (Alaska 2019), while I was still working for the State, and it was

                     decided in Alaska’s favor shortly after I was discharged.

                                 8.          Although I represented the State in many important and sometimes high-

                     profile cases, I never worked in a “policy-making” role.

                                 9.          I was never required to file a statement pursuant to AS 39.52.180(f) that is

                     required for governmental “policy makers”. I’m unaware of any Assistant Attorney

                     General who ever filed or was required to file such a statement.

                                 10.         My responsibilities as an attorney for the State were well-defined and

                     narrow in scope. I did not act as an adviser on policy or formulate plans for the

                     implementation of policy goals.

                                 11.         My supervisors charged me with handling individual—though complex—

                     cases and pursuing goals defined by higher-level government officials.

                                 12.         I had little autonomy to make even routine decisions. I needed permission

                     from supervisors to disqualify a judge, file a Rule 11 motion, travel, and even get basic

                     supplies.

                                 13.         I had no authority to settle cases without permission from my superiors.

                                 14.         Specific political affiliations or beliefs were not a requirement for the

                     position of an Attorney V generally, nor for my job duties specifically.

                                 15.         In 2014, I started a blog entitled “One Hot Mess” that focused on my

                     personal lifestyle and parenting, but never my job.



                     BAKALAR AFFIDAVIT
                     Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025
                     Page 3 of 7




                               Case 3:19-cv-00025-JWS Document 69-4 Filed 07/30/21 Page 3 of 7
Document Id: C16BF4D0-F161-11EB-A6C6-A7091FDBFCF6
                                                                                                                            Page 3/7
OnlineNotary.net
                                 16.         After the 2016 presidential election, I started blogging more about national

                     politics, to oppose what I believed were problems in the Trump administration.

                                 17.         I also occasionally participated in public gatherings to support social justice

                     causes.

                                 18.         Although I publicly expressed my political views, I never publicly

                     criticized—in my blog or elsewhere—any position taken by the State of Alaska in matters

                     related to my work.

                                 19.         I uniformly received positive feedback and support for my work both from

                     colleagues and my clients, irrespective of their political views.

                                 20.         Less than 20 minutes after Governor Dunleavy’s inauguration—I was

                     notified that my resignation had been accepted and that my employment had been

                     terminated.

                                 21.         I was given less than two hours to clean out my office and leave the

                     building.

                                 22.         The only other non-policymaking attorney in the Department of Law who

                     was fired when Dunleavy became governor was Assistant Attorney General Ruth

                     Botstein, who was both a colleague of mine and was and remains a close personal friend.

                                 23.         Ms. Botstein was also publicly critical of Donald Trump. She too was an

                     Attorney V, enjoyed the confidence of her supervisors and colleagues, and had

                     represented the State in numerous cases including to the United States Supreme Court.




                     BAKALAR AFFIDAVIT
                     Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025
                     Page 4 of 7




                               Case 3:19-cv-00025-JWS Document 69-4 Filed 07/30/21 Page 4 of 7
Document Id: C16BF4D0-F161-11EB-A6C6-A7091FDBFCF6
                                                                                                                               Page 4/7
OnlineNotary.net
                                 24.         Ms. Botstein worked in the Opinions, Appeals, and Ethics section of the

                     Department of Law and twice represented the State of Alaska before the United States

                     Supreme Court.

                                 25.         I believe Ms. Botstein was fired from her very successful career as a

                     dedicated public servant for the State of Alaska because of the above-described tweets.

                                 26.          Although some of the cases I worked on involved legal challenges to

                     government programs, I did not exert any authority or influence over those government

                     programs.

                                 27.         I did not act as a policy adviser or formulate plans for the implementation of

                     policy goals.

                                 28.         The advice I provided to the Division of Elections—a nonpartisan

                     institution—involved pure legal analysis. I told the Division what I thought the law was

                     but had no role in translating my legal opinion into policy.

                                 29.         I did not have the authority to “instruct” the Director of the Division of

                     Elections to do anything. Instead, my advisory opinions on election matters merely

                     analyzed pre-existing law in a neutral manner and offered recommendations. These

                     opinions were all signed on behalf of the Attorney General.

                                 30.         My work was limited to my prescribed duties. I did not control others. I had

                     three levels of unelected supervisors and no subordinate staff, no power to hire or fire

                     employees, and no power to determine employee pay.




                     BAKALAR AFFIDAVIT
                     Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025
                     Page 5 of 7




                               Case 3:19-cv-00025-JWS Document 69-4 Filed 07/30/21 Page 5 of 7
Document Id: C16BF4D0-F161-11EB-A6C6-A7091FDBFCF6
                                                                                                                              Page 5/7
OnlineNotary.net
                                 31.         I had no regular interaction with partisan politics or political leaders

                     performing partisan duties.

                                 32.         I participated in no political strategy sessions.

                                 33.         I drafted no regulations or legislation beyond technical drafting

                     assignments.

                                 34.         In my capacity as an Assistant Attorney General, my role was simply to

                     apply the law to a set of facts to answer a legal question assigned to me by my supervisor.

                                 35.         At no time while working for the State of Alaska as an Assistant Attorney

                     General did my speech in my private life and in my blog interfere or impede my ability to

                     do my job. The proof is in my excellent performance as I vigorously represented the State

                     of Alaska on all matters assigned to me, irrespective of the politics of the moment or the

                     political affiliation of the current administration.

                                 36.         My blog and social media involvement were never for commercial purposes

                     or for profit.

                                 37.         I did not report to any policymakers in government, and I was always at

                     least one full layer removed from the policymaking apparatus. I never reported directly to

                     the Attorney General or to any elected official.

                                 38.         To my knowledge, every attorney in the Department of Law received the

                     Babcock memorandum requesting their pledges of loyalty, regardless of whether they

                     were “policymakers.”




                     BAKALAR AFFIDAVIT
                     Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025
                     Page 6 of 7




                               Case 3:19-cv-00025-JWS Document 69-4 Filed 07/30/21 Page 6 of 7
Document Id: C16BF4D0-F161-11EB-A6C6-A7091FDBFCF6
                                                                                                                         Page 6/7
OnlineNotary.net
                                                     39.               I observed and witnessed that the Babcock memorandum caused a great

                                   deal of confusion, uncertainty, and anxiety within the Department.

                                                     40.               Then-Attorney General Jahna Lindemuth provided the Department’s

                                   attorneys with suggested language to ensure compliance with the Babcock memorandum.

                                   I used that suggested language in complying with the demand for resignation.

                                                     FURTHER, AFFIANT SAYETH NAUGHT.

                                                                             
                                                     Dated:__________                                  _____________________________
                                                                                                                 Elizabeth Bakalar


                                                                                             
                                                     SUBSCRIBED AND SWORN TO BEFORE ME this ____date of July, 2021.

                                   SAMANTHA NYE                                                              ________________________
                                   ELECTRONIC NOTARY PUBLIC                                                  Notary Public
                                   COMMONWEALTH OF VIRGINIA
                                   REGISTRATION # 7747969                                                    My Commission Expires: ITXIQFIV
                                   COMMISSION EXP SEPTEMBER 30, 2021
                                   Notary Stamp Placed at 2021/07/30 14:31:14 EST          pi5ar




                                        )SGYQIRX3SXEVM^IHYWMRKE1MZI&YHMS:MHIS(SRRIGXMSR




                                   BAKALAR AFFIDAVIT
                                   Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025
                                   Page 7 of 7




                                                  Case 3:19-cv-00025-JWS Document 69-4 Filed 07/30/21 Page 7 of 7
  Document Id: C16BF4D0-F161-11EB-A6C6-A7091FDBFCF6
                                                                                                                                                  Page 7/7
  OnlineNotary.net
Powered by TCPDF (www.tcpdf.org)
